Opinion filed September 30, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00122-CR
                                        __________

                             EDDIE PALMA JR., Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 70th District Court

                                      Ector County, Texas

                                Trial Court Cause No. A-36,514


                           MEMORANDUM                   OPINION
       This is an appeal from a judgment adjudicating guilt. Eddie Palma Jr. originally entered
a plea of guilty to the offense of aggravated assault by exhibiting a deadly weapon. Pursuant to
the plea bargain agreement, the trial court deferred the adjudication of guilt, placed appellant on
community supervision for five years, and assessed a $500 fine. After a hearing on the State’s
motion to adjudicate, the trial court found that appellant had violated the terms and conditions of
his community supervision, revoked the community supervision, adjudicated appellant’s guilt,
and assessed punishment at confinement for twenty years and a $500 fine. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed. Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that he may file a petition for discretionary review pursuant to TEX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                             PER CURIAM


September 30, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2